         Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 1 of 50



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND

BRITT DECKER,
c/o KRAMON & GRAHAM, P.A.                           Civil Action No.
One South Street, Suite 2600
Baltimore, Maryland 21202,

        individually, and on behalf of all
        others similarly situated,
                                                    CLASS ACTION COMPLAINT
                Plaintiff,

        v.

US FERTILITY, LLC,
9600 Blackwell Road, Suite 500,                     JURY TRIAL DEMANDED
Rockville, Maryland 20850
Montgomery County, Maryland,

                Defendant.


       Plaintiff Britt Decker (“Plaintiff”), individually, and on behalf of all others similarly

situated, alleges the following against Defendant US Fertility, LLC. (“Defendant” or “US

Fertility”), based upon personal knowledge and on information and belief derived from, among

other things, investigation of counsel and a review of public documents as to all other matters:

                                        INTRODUCTION

       1.      Defendant formed in 2020 through a partnership of healthcare-focused investment

firms and independent fertility practices, becoming one of the largest networks of fertility practices

in the United States.1 Indeed, Defendant describes itself as the “Largest Network of Fertility




1
  See US Fertility Becomes the Largest Physician-Owned, Physician-Led Network of Fertility Practices in
the       Nation,        BusinessWire          (Sept.     22,        2020),       available         at:
https://www.businesswire.com/news/home/20200922005342/en/US-Fertility-Becomes-the-Largest-
Physician-Owned-Physician-Led-Network-of-Fertility-Practices-in-the-Nation.
          Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 2 of 50



Centers in the USA,” with at least 55 locations across the United States.2 Defendant provides its

affiliated clinics with “technical platforms to effectively manage clinical and business systems,

facilities and operations, finance and accounting, physician recruitment and credentialing, legal,

risk management, lab operations, business development, and fertility treatment financing

programs.”3

        2.      In order to access and utilize those platforms and programs, however, the

partnership’s members must entrust Defendant with their most sensitive and valuable resource: the

personal and medical information of its patients, including names, dates of birth, addresses, Social

Security Numbers, driver’s license/state identification numbers, passport numbers, medical

treatment and diagnosis information, medical records, health insurance and claims, credit/debit

card information, financial account information, and other protected health information (“personal

identifying information” or “PII”).

        3.      Indeed, patients and prospective patients of Defendant and its members are and

were required to provide their PII, including protected health information, as defined by the Health

Insurance Portability and Accountability Act of 1996 (“HIPAA”), regardless of whether they

ultimately receive treatment. Defendant is required to protect that information, including adopting

and implementing data security regulations and standards set forth in HIPAA, particularly due to

the sensitive and personal nature of the fertility treatments Defendant and its members provide.

        4.      However, despite being one of the nation’s largest and foremost fertility networks,

Defendant failed to invest in adequate data security, allowing malevolent actors to compromise its

patients’ sensitive personal information through a ransomware attack.



2
  See About US Fertility, US Fertility, https://www.usfertility.com/about-us-fertility/ (last visited Feb. 11,
2021).
3
  Supra note 1.
                                                      2
         Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 3 of 50



       5.      Between approximately August 12, 2020 and September 14, 2020, Defendant

experienced a data breach through which hackers exfiltrated the PII of both actual patients and

prospective patients like Plaintiff (the “Data Breach”).

       6.      Critically, many of the categories of PII exposed in the breach, like Social Security

numbers or driver’s license numbers, cannot be changed. Yet, Defendant did not disclose the Data

Breach to Plaintiff and other affected patients until months after discovering the Data Breach,

virtually ensuring that the criminals who exploited Defendant’s failure could monetize, misuse

and/or disseminate the PII they misappropriated from Defendant before Plaintiff and others could

take affirmative steps to protect their identities and PII. Now, Plaintiff and similarly situated

persons will for years suffer the significant and concrete risk that their PII will be (or already has

been) misappropriated

       7.      Defendant’s failure to take adequate and reasonable measures to ensure its data

systems were protected and all available steps to prevent and stop the Data Breach from occurring,

as well as failing to disclose to patients and consumers the material facts that it did not have

adequate computer systems and security practices to safeguard their PII, and failing to timely

detect and provide adequate notice of the Data Breach has caused substantial harm and injuries to

Defendant’s patients and consumers across the country.

       8.      As a result of Defendant’s negligent, reckless, intentional, and/or unconscionable

failure to adequately satisfy its contractual, statutory, and common-law obligations, Plaintiff’s and

Class members’ PII was accessed and acquired by cybercriminals for the express purpose of

misusing the data and causing further irreparable harm to Plaintiff’s and Class members’ personal,

financial, reputational, and future well-being. Plaintiff and Class members face the real, immediate

and likely danger of identity theft and the misuse of their PII, especially because their PII was



                                                  3
         Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 4 of 50



specifically targeted by the hackers. Indeed, news reports indicate this information Defendant

allowed to be compromised already has found its way to the dark web, where it may be bought,

sold and transferred in perpetuity, causing Plaintiff and the Class untold harm.

       9.      Accordingly, Plaintiff brings this action against Defendant for its failure to

reasonably safeguard Plaintiff’s and Class members’ PII, failure to reasonably provide timely

notification that Plaintiff’s and Class members’ PII had been accessed and acquired by an

unauthorized third party, and for intentionally and unconscionably deceiving Plaintiff and Class

members relating to the status, safety, location, access, and protection of their PII.

       10.     Plaintiff brings claims against Defendant for statutory violations, as well as

negligence, negligence per se, unjust enrichment, bailment, and declaratory judgment.

                                             PARTIES

       11.     Plaintiff Decker is a citizen and resident of Illinois.

       12.     In or around November 16, 2018, Plaintiff and her spouse consulted with Fertility

Centers of Illinois (“FCI”) at its River North Clinic/IVF Center located in Chicago, Illinois. FCI

is a member of the US Fertility partnership, which in turn provides FCI, through Defendant,

information technology platforms and services. In advance of her consultation, Plaintiff provided

FCI with considerable amounts of sensitive PII, including but not limited to: her medical history,

health information, Social Security number, date of birth, address, telephone number, and

insurance information.

       13.     Plaintiff provided FCI and its agents her PII with the reasonable expectation and

understanding that it would be protected and safeguarded from compromise, disclosure, and

misuse by unauthorized users and would be timely and forthright relating to any data security

incidents involving her PII.



                                                  4
         Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 5 of 50



       14.     On or about January 8, 2021, Defendant sent Plaintiff a letter titled “Notice of Data

Incident” informing Plaintiff that between August 12, 2020 and September 14, 2020, Plaintiff’s

PII was accessed by one or more unauthorized persons.

       15.     The Notice of Data Incident stated that on December 4, 2020, Defendant

determined that Plaintiff’s name, date of birth, Social Security Number, and patient number were

accessed by the unauthorized actor(s).

       16.     On information and belief, additional PII belonging to Plaintiff was accessed by the

hackers in the Data Breach.

       17.     Although Defendant has known of the Data Breach since at least September 2020,

Plaintiff did not learn that her PII had been exfiltrated due to Defendant’s failures until she received

the Notice of Data Incident months later. This delay deprived Plaintiff of the opportunity to take

affirmative steps to protect her identity before criminals could further abuse and monetize it.

       18.     The Data Breach already has required Plaintiff to expend significant time and effort

to protect herself from its potential adverse consequences, including but not limited to

investigating whether hackers have further attempted to misuse her PII, and potential means by

which to protect herself from identity theft, such as placing freezes on her credit accounts at the

three major credit bureaus, reviewing her credit reports, and monitoring associated bank and credit

accounts.

       19.     As a direct and proximate result of the Data Breach, and Defendant’s failure to

prevent against and timely notify Plaintiff of the same, Plaintiff has suffered concrete injuries.

Plaintiff's damages also include the heightened risk of fraud and identity theft to which the Breach

exposed her.




                                                   5
          Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 6 of 50



        20.      Plaintiff would not have entrusted her PII to a clinic associated with Defendant had

Defendant disclosed that it lacked computer systems and data security practices sufficient to

adequately safeguard the incredibly sensitive PII of Plaintiff and the Class.

        21.      Defendant US Fertility LLC is a Delaware limited liability company headquartered

at 9600 Blackwell Road, Suite 500, Rockville, Maryland 20850. Defendant is partnered with at

least 55 clinics in more than a dozen States, including FCI in Chicago, Illinois.

                                  JURISDICTION AND VENUE

        22.      This Court has subject-matter jurisdiction pursuant to the Class Action Fairness Act

of 2005, 28 U.S.C. § 1332(d)(2), because this is a class action in which the matter in controversy

exceeds the sum of $5,000,000, the number of class members exceeds 100, and Defendant is a

citizen of a State different from that of at least one Class member. This Court also has supplemental

jurisdiction pursuant to 28 U.S.C. § 1367(a) because all claims alleged herein form part of the

same case or controversy.

        23.      This Court has personal jurisdiction over Defendant because it is authorized to and

regularly conducts business in Maryland, and is headquartered in Rockville, Maryland.

        24.      Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to Plaintiff’s and Class members’ claims occurred in

this District.

                                   GENERAL ALLEGATIONS

        US Fertility LLC — Background

        25.      Defendant formed in May 2020 when the private equity investment firm Amulet

Capital Partners, LP partnered with Shady Grove Fertility—one of the largest fertility practices in

the United States—FCI, Reproductive Science Center of the San Francisco Bay Area, and IVF



                                                  6
          Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 7 of 50



Florida. Additional fertility practices later joined the partnership. Defendant, the product of this

partnership, then became the largest network of fertility clinics in the United States, with 55

locations in more than a dozen States, serving hundreds of thousands of patients.

        26.     Defendant provides its affiliated practices administrative, clinical, technical and

business platforms, including “Secure Data Management,” “Business and Operational Support,”

and “Patient Financial Services.”4

        27.     Indeed, Defendant boasts that it provides a “secure suite” of platforms, including

“secure, cloud-based platforms” that start with “security . . . that will scale with growth and

respond to the ever-changing healthcare and technology landscape,” and that its platforms provide

“on premise and cloud hosting, network security, [and] monitoring.”5

        28.     Defendant further claims that it provides its affiliated clinics with “advanced

business and digital solutions” and a “variety of technical platforms to effectively manage clinical

and business information systems, facilities and operations, finance and accounting, . . . legal,

[and] risk management.”6 The goal of Defendant’s platforms is to take all “non-clinical,

administrative business functions” off the shoulders of their affiliated partners, so that the

physicians can instead focus on patient care.7 Thus, as fertility clinics, such as FCI joined the

partnership and allowed Defendant to manage and secure their information systems, they entrusted

Defendant with all PII with which actual and prospective patients previously had entrusted them.




4
  See Practice Success, US Fertility, available at: https://www.usfertility.com/physicians/practice-success/
(last visited Feb. 11, 2021).
5
  Id.
6
   See About US Fertility, US Fertility, available at: https://www.usfertility.com/about-us-fertility/ (last
visited Feb. 11, 2021).
7
  Id.
                                                     7
          Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 8 of 50



        29.     Despite Defendant’s promises and representations to provide adequate data

security, it failed to protect patient PII, which unauthorized persons exfiltrated during the Data

Breach.

        30.     On or about August 12, 2020, hackers were able to gain access to Defendant’s

computer systems, including various US Fertility servers and workstations, and deploy what one

technology publication referred to as “a common technique of data-stealing ransomware.”8

        31.     Specifically, during the month that the hacker(s) had unrestricted access to

Defendant’s computer systems, they were able to access and acquire personal, sensitive, and

protected information belonging to patients and consumers, including but not limited to patients’

and consumers’ names, addresses, dates of birth, Social Security Numbers, driver’s license/state

identification numbers, passport numbers, medical treatment and diagnosis information, medical

records, health insurance and claims, credit/debit card information, financial account information,

and other protected health information, including information about a person’s health or medical

conditions, like test results and medical records. Ultimately, the breach impacted patients at

roughly half of the 55 clinics Defendant operates.9

        32.     On or about September 14, 2020, Defendant finally discovered that one or more

hackers had accessed its computer systems when the hackers used ransomware to encrypt a number




8
  Zack Whittaker, US Fertility says patient data was stolen in a ransomware attack, TechCrunch (Nov. 26,
2020), available at https://techcrunch.com/2020/11/26/us-fertility-ransomware-attack/ (last visited Feb. 11,
2021).
9
  Sarah Coble, Data Stolen from America's Largest Fertility Clinic Operator, Infosecurity Magazine (Nov.
30, 2020), available at https://www.infosecurity-magazine.com/news/ransomware-us-fertility/ (last visited
Feb. 11, 2020).
                                                     8
          Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 9 of 50



of servers and workstations connected to Defendant’s computer systems, making those servers and

workstations and the data captured thereon inaccessible.10

        33.     According to Defendant, and as set forth in its Notice of Data Security Incident,

rather than pay the ransom, it engaged unidentified third-party forensic specialists who determined

that

        data on a number of servers and workstations connected to our domain had been
        encrypted by ransomware. We proactively removed a number of systems from our
        network upon discovering the Incident . . . . On November 13, 2020, we began
        receiving the results of this review and determined that the following information
        relating to certain individuals was included in the impacted files when they were
        accessed without authorization: names, addresses, dates of birth, MPI numbers, and
        Social Security numbers . . . .

        34.     Despite learning of the results of its commissioned audit on November 13, and

having become aware of the Data Breach generally on September 14, 2020, Defendant waited until

approximately November 25, 2020, to disclose to the general public that it has suffered a Data

Breach, and that patient and consumer PII was accessed by unauthorized persons. Moreover, when

Defendant finally acknowledge that it was subject to the Data Breach, it simply posted a notice on

its website, rather than provide direct notice to victims of the Data Breach (the “First Notice”).

        35.     In January 2021, Defendant and its affiliated clinics posted a subsequent notice on

their websites regarding the Data Breach (the “Second Notice”). The Second Notice was posted

near the bottom of the homepage of the websites under the innocuous header “Notice of Data

Incident.”

        36.     The Second Notice acknowledged that the hackers had accessed additional patient

and consumer PII, including medical treatment information, credit/debit card information, and


10
  Zack Whittaker, US Fertility says patient data was stolen in a ransomware attack, TechCrunch (Nov.
26, 2020), available at https://techcrunch.com/2020/11/26/us-fertility-ransomware-attack/ (last visited Feb.
11, 2021).


                                                     9
        Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 10 of 50



financial account information. The Second Notice disclosed that Defendant learned on December

4, 2020, that the hackers had accessed this additional PII. Defendant, in other words, waited one

month after learning of the broad scope of the Data Breach—and approximately four (4) months

after first discovering the Data Breach—before notifying patients and consumers that they had

been victimized during the Data Breach.

       37.     On or about January 8, 2021, Defendant sent direct notice to victims of the Data

Breach, notifying them that their PII had been accessed by unauthorized persons starting on August

14, 2020. Plaintiff and Class members therefore did not receive direct notice of the Data Breach

until approximately five (5) months after the Data Breach began, and approximately four (4)

months after Defendant became aware of the Data Breach.

       38.     Defendant’s failure to properly safeguard Plaintiff’s and Class members’ PII

allowed cybercriminals to access their PII undetected for more than a month, and its failure to

promptly notify Plaintiff and other victims of the hack that their PII had been misappropriated

during the Data Breach precluded them from taking meaningful steps to safeguard their identities

before their PII was further disseminated.

       39.     The length of the Data Breach also demonstrates the inadequacies inherent in

Defendant’s network monitoring procedures: had Defendant properly monitored its computer

systems, it would have discovered the Data Breach much sooner.

       40.     In short, Defendant’s myriad failures—including to timely detect the Data Breach

and notify Plaintiff and Class members that their PII had been exfiltrated due to Defendant’s

security failures—allowed cybercriminals to misuse Plaintiff’s and Class members’ PII undetected

for five months before Defendant finally granted them the opportunity to take proactive steps to

defend themselves and mitigate the risk of identity theft.



                                                10
         Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 11 of 50



        Data Breaches Pose Significant Threats to Consumers

        41.     Data breaches have become a constant threat that, without adequate safeguards, can

expose consumer data to malicious actors.

        42.     In 2018, the Identity Theft Resource Center and CyberScout Annual End-of-Year

Data Breach Report revealed a 126% increase in exposed consumer data. 11 Between January and

July 2019, more than 31.6 million healthcare records were exposed in data security incidents—

more than double the total amount of healthcare data breaches for all of 2018.12

        43.     In fact, Statista, a German entity that collects and markets data relating to, among

other things, data breach incidents and the consequences thereof, estimates that the annual number

of data breaches occurring in the United States increased by approximately 692% between 2005

and 2018, a year during which over 446.5 million consumer records were exposed due to data

breach incidents.13 Conditions have only worsened since: Statista estimates that “[i]n 2019, the

number of data breaches in the United States amounted to 1,473 with over 164.68 million sensitive

records exposed[,]” and that “[i]n the first half of 2020, there were 540 reported data breaches.”14

        44.     Data breaches are a constant threat because of the price that PII are sold for on the

dark web. According to Experian, medical records sell on the dark web for prices that are hundreds




11
   Identity Theft Resource Center, End of Year Data Breach Report (2018).
12
   Steve Adler, First Half of 2019 Sees 31.6 Million Healthcare Records Breached, HIPAA Journal (Aug.
2, 2019), available at: https://www.hipaajournal.com/first-half-of-2019-sees-31-million-healthcare-
records-breached.
13
       https://www.statista.com/statistics/273550/data-breaches-recorded-in-the-unitedstates-by-number-of-
breaches-and-records-exposed.
14
   Id.
                                                   11
         Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 12 of 50



or thousands of times the price of basic personal or financial information.15 Passport numbers can

be sold for even significantly more.16

       45.     When a data breach occurs—especially when the breach concerns medical or

financial information—victims must spend significant time, energy, and effort to protect

themselves. Cybercriminals use PII to commit identity theft, such as making fraudulent

transactions and obtaining consumer credit using the victim’s financial information.

       46.     Data breaches involving medical and health information, like the one here at issue,

amplify those risks considerably because of the access it provides to criminals.

       47.     When the PII includes medical information, the identity theft could extend to

sending the victim fake medical bills or obtaining medical services using the victim’s insurance or

financial information, which can result in unknown, unpaid bills being sent to collections or using

the victim’s health insurance.17

       48.     Moreover, unlike victims of just credit card identity theft, victims of medical

records data breaches cannot simply “reverse” fraudulent transactions.18 As such, victims of data

breaches in which hackers misappropriate highly sensitive patient PII often are unable to recover

the losses they suffer as a result thereof, and must expend additional time and money to mitigate

and protect themselves from further attempts at identity theft. One study found that the majority

of medical identity theft victims had to pay an average of $13,500 to resolve issues stemming from


15
   See Brian Stack, Here’s How Much Your Personal Information is Selling for on the Dark Web, Experian
(Dec. 6, 2017), available at: https://www.experian.com/blogs/ask-experian/heres-how-much-your-
personal-information-is-selling-for-on-the-dark-web.
16
   See id.
17
      Medical Identity Theft, Federal Trade Commission (Jan. 2011), available at:
https://www.bulkorder.ftc.gov/system/files/publications/bus75-medical-identity-theft-faq-health-care-
health-plan.pdf.
18
   See The $300 Billion Attack: The Revenue Risk and Human Impact of Healthcare Provider Cyber Security
Inaction, Accenture, available at: https://www.accenture.com/_acnmedia/PDF-54/Accenture-Health-
Cybersecurity-300-Billion-at-Risk.pdf (last visited Feb. 12, 2021).
                                                  12
            Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 13 of 50



the data breach, and only 10% of victims achieve a completely satisfactorily resolution.19 Almost

one-third of medical identity theft victims lost their health insurance as a result of the identity

theft.20

           49.    As explained by Kunal Rupani, director of product management at Accellion, a

private cloud solutions company, in the context of a different medical data breach:

           Unlike credit card numbers and other financial data, healthcare information doesn’t
           have an expiration date. As a result, a patient’s records can sell on the black market
           for upwards of fifty times the amount of their credit card number, making hospitals
           and other healthcare organizations extremely lucrative targets for cybercriminals.21

           50.    SecureWorks, a division of Dell Inc., echoed that sentiment, noting that “[i]t’s a

well known truism within much of the healthcare data security community that an individual

healthcare record is worth more on the black market ($50, on average) than a U.S.-based credit

card and personal identity with social security number combined.”22 The reason is that thieves

“[c]an use a healthcare record to submit false medical claims (and thus obtain free medical care),

purchase prescription medication, or resell the record on the black market.”23

           51.    Similarly, the FBI Cyber Division in an April 8, 2014 Private Industry Notification,

advised:

           Cyber criminals are selling [medical] information on the black market at a rate of
           $50 for each partial EHR, compared to $1 for a stolen social security number or
           credit card number. EHR can then be used to file fraudulent insurance claims,




19
    See Fifth Annual Study on Medical Identity Theft, Ponemon Institute LLC (Feb. 2015), at pp.2, 7,
available at: https://static.nationwide.com/static/2014_Medical_ID_Theft_Study.pdf?r=65.
20
   Id.
21
   Jeff Goldman, 21st Century Oncology Notifies 2.2 Million Patients of Data Breach (Mar. 11, 2016),
http://www.esecurityplanet.com/network-security/21st-century-oncology-notifies-2.2-million-patients-of-
data-breach.html (last visited Feb. 11, 2021).
22
     What’s the Market Value of a Healthcare Record, Dell SecureWorks (Dec. 13, 2012),
https://www.secureworks.com/blog/general-market-value-of-a-healthcare-record (last visited Feb. 11,
2021).
23
   Id.
                                                    13
         Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 14 of 50



        obtain prescription medication, and advance identity theft. EHR theft is also more
        difficult to detect, taking almost twice as long as normal identity theft.24

        52.     In light of the dozens of high-profile health and medical information data breaches

that have been reported in recent years, entities like Defendant charged with maintaining and

securing patient PII know the importance of protecting that information from unauthorized

disclosure. Indeed, on information and belief, Defendant was aware of highly publicized security

breaches where PII and protected health information was accessed by unauthorized

cybercriminals, including breaches of computer systems involving: UnityPoint Health, Lifetime

Healthcare, Inc., Community Health Systems, Kalispell Regional Healthcare, Anthem, Premera

Blue Cross, and many others.25

        53.     In addition, the Federal Trade Commission (“FTC”) has brought dozens of cases

against companies that have engaged in unfair or deceptive practices involving inadequate

protection of consumers’ personal data, including recent cases concerning health-related

information against LabMD, Inc., SkyMed International, Inc., and others. The FTC publicized

these enforcement actions to place companies like Defendant on notice of their obligation to

safeguard customer and patient information.

        54.     The risks medical identity theft poses can persist indefinitely, and for now and years

to come Plaintiff and Class members will suffer the significant and concrete risk that their PII will

be (or already has been) misappropriated, and that their identities will be stolen.

        55.     Like protected health information, the other categories of PII compromised in the

Data Breach pose lifelong concerns. While consumers can change a credit card numbers or open



24
   Federal Bureau of Investigation, FBI Cyber Division Private Industry Notification (Apr. 8, 2014),
https://info.publicintelligence.net/FBI-HealthCareCyberIntrusions.pdf (last visited Feb. 11, 2021).
25
      See e.g., Healthcare Data Breach Statistics, HIPAA Journal, available                            at:
https://www.hipaajournal.com/healthcare-data-breach-statistics (last accessed Feb. 15, 2021).
                                                   14
        Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 15 of 50



a new bank account in response to a breach, Plaintiff and the Class cannot change their Social

Security or driver’s license numbers.

       56.     Neal O’Farrell, a security and identity theft expert for Credit Sesame, calls a Social

Security number “your secret sauce,” that is “as good as your DNA to hackers.”26

       57.     Unfortunately, Plaintiff and Class members have to wait until they become victims

of Social Security number misuse before they can obtain a new one. But even then, the Social

Security Administration warns “that a new number probably won’t solve all [] problems . . . and

won’t guarantee . . . a fresh start.” In fact, “[f]or some victims of identity theft, a new number

actually creates new problems.”27 One of those new problems is that a new Social Security number

will have a completely blank credit history, making it difficult to get credit for years unless it is

linked to the old compromised number.

       US Fertility had a Duty and Obligation to Protect Patient and Consumer PII

       58.     Defendant has an obligation, statutorily and self-imposed, to keep confidential and

protect from unauthorized access and/or disclosure patient and consumer PII. Defendant’s

obligation to protect PII is derived from: 1) government regulations, including HIPAA and FTC

rules and regulations; 2) industry standards; and 3) promises and representations made to patients

and consumers. Plaintiff and Class members provided, and Defendant obtained, their PII on the

understanding that Defendant would protect and keep the PII from unauthorized access or

disclosure.



26
   Cameron Huddleston, How to Protect Your Kids From the Anthem Data Breach, Kiplinger, (Feb. 10,
2015),
http://www.kiplinger.com/article/credit/T048-C011-S001-how-to-protect-your-kids-from-the-anthem-
data-
brea.html# (last visited Feb. 11, 2021).
27
   Social Security Admin., Identity Theft and Your Social Security Number, at 6-7,
https://www.ssa.gov/pubs/EN-05-10064.pdf (last visited Feb. 11, 2021).
                                                 15
         Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 16 of 50



        59.     HIPAA requires, inter alia, that Covered Entities and Business Associates

implement and maintain policies, procedures, systems and safeguards that ensure the

confidentiality and integrity of consumer and patient PII, protect against any reasonably

anticipated threats or hazards to the security or integrity of consumer and patient PII, regularly

review access to data bases containing protected information, and procedures and systems to

detect, contain, and correct any unauthorized access to protected information. See 45 CFR

§ 164.302, et seq.

        60.     Additionally, HIPAA requires Covered Entities and Business Associates to provide

notification to every affected individual following the impermissible use or disclosures of any

protected health information. The individual notice must be provided to affected individuals

without unreasonable delay and no later than 60 days following discovery of the breach. Further,

for a breach involving more than 500 individuals, entities are required to provide notice in

prominent media outlets. See 45 CFR § 164.400, et seq.

        61.     Defendant publicly admits that it is subject to HIPAA,28 and represents to and

promises consumers that it will “maintain[] protected health information in compliance with

HIPAA and our contractual obligations to the Network Practices.”29 As such, Defendant represents

and promises patients and customers that it will comply with HIPAA requirements concerning the

protection of PII and prompt and adequate notification of data breaches.

        62.     Additionally, the Federal Trade Commission’s (“FTC”) Health Breach Notification

Rule obligates companies that suffered a data breach to provide notice to every individual affected

by the data breach, as well as notifying the media and the FTC. See 16 CFR 318.1, et seq.


28
   See Privacy Statement, US Fertility, https://www.usfertility.com/privacy-statement/ (last visited Feb. 12,
2021) (“As a Business Associate of the Network Practices, which are Covered Entities under
[HIPAA] . . . .”).
29
   Id.
                                                     16
        Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 17 of 50



       63.     The FTC has issued numerous guides for businesses highlighting the importance of

reasonable data security practices. According to the FTC, the need for data security should be

factored into all business decision-marking.30

       64.     In 2016, the FTC updated its publication, Protecting Personal Information: A

Guide for Business, which established guidelines for fundamental data security principles and

practices for business.31 The guidelines note businesses should protect the personal customer

information that they keep; properly dispose of personal information that is no longer needed;

encrypt information stored on computer networks; understand their network’s vulnerabilities; and

implement policies to correct security problems.32 The guidelines also recommend that businesses

use an intrusion detection system to expose a breach as soon as it occurs; monitor all incoming

traffic for activity indicating someone is attempting to hack the system; watch for large amounts

of data being transmitted from the system; and have a response plan ready in the event of a

breach.33

       Defendant Violated HIPAA, FTC, and Industry Standard Data Protection Protocols

       65.     HIPAA obligates Covered Entities and Business Associates to adopt

administrative, physical, and technology safeguards to ensure the confidentially, integrity, and

security of consumer and patient PII.




30
        Federal      Trade       Commission,        Start     With       Security,     available at
https://www.ftc.gov/system/files/documents/plain-language/pdf0205-startwithsecurity.pdf.
31
    Federal Trade Commission, Protecting Personal Information: A Guide for Business, available at
https://www.ftc.gov/tips-advice/business-center/guidance/protecting-personal-information-guide-
business.
32
   Id.
33
   Id.
                                                 17
           Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 18 of 50



        66.      The FTC rules, regulations, and guidelines obligate business to protect PII,

especially personal health records, from unauthorized access or disclosure by unauthorized

persons.

        67.      At all relevant times, Defendant was fully aware of its obligation to protect the

customers and patient PII because it is a sophisticated business entity that is in the business of

maintaining and transmitting PII, including personal health and medical records.

        68.      Defendant was also aware of the significant consequences of its failure to protect

PII for the tens of thousands of consumers and patients who provided their PII to Defendant and

its affiliated clinics, and knew that this data, if hacked, would injure consumers, including Plaintiff

and Class members.

        69.      Unfortunately, Defendant failed to comply with HIPAA and FTC rules, regulations

and guidelines, and industry standards concerning the protection and security of PII. Among its

deficient practices, Defendant failed to implement security policies or procedures concerning, inter

alia:

              a. Developing and employing adequate intrusion detection systems;

              b. Creating effective employee training on phishing attempts;

              c. Engaging in regular reviews of audit logs and authentication records;

              d. Developing and maintaining adequate data security systems to reduce the risk of

                 data breaches and cyberattacks;

              e. Ensuring the confidentiality and integrity of consumer and patient PII, including

                 protected health and information and records that Defendant or its affiliated clinics

                 receive, maintain, or transmit;




                                                   18
        Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 19 of 50



             f. Protecting against any reasonably anticipated threats or hazards to the security or

                  integrity of consumer and patient PII;

             g. Implementing policies and procedures to prevent, detect, contain, and correct

                  security violations;

             h. Developing adequate policies and procedures to regularly review records of system

                  activity, such as audit logs, access reports, and security incident tracking reports;

             i. Implementing technical policies, procedures and safeguards for electronically

                  stored information concerning protected health and medical information that permit

                  access for only those persons or programs that have specifically been granted

                  access; and

             j. Other similar measures to protect the security and confidentiality of customer and

                  patient PII.

       70.        Had Defendant implemented the above-described data security protocols, policies,

and/or procedures, the consequences of the Data Breach could have been avoided or greatly

reduced. Defendant could have prevented or detected the Data Breach prior to the hackers

encrypting Defendant’s servers, systems, and workstations with ransomware; the amount and/or

types of PII accessed by the hackers could have been avoided or greatly reduced; and consumers

and patients would have been notified sooner, allowing them to take protective and mitigating

actions sooner.

       Defendant’s Data Security Practices are Woefully Inadequate and Inconsistent with its
       Self-Imposed Data Security Obligations

       71.        Defendant purports to care about data security and safeguarding customer and

patient PII. Defendant represents in its Privacy Policy that it will keep secure and confidential PII

provided by consumers and patients to Defendant or any affiliated clinic. Specifically, Defendant


                                                    19
         Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 20 of 50



represents that it keeps PII in “a password-protected environment as a security measure to protect

your data. We use administrative, physical, and technology safeguards to ensure confidentiality

and integrity of data through audit controls, access controls, and data encryption. We also use

industry standard SSL/TLS encryption to enhance security of electronic data transmissions.”34

        72.     However, Secure Socket Layer (“SSL”) encryption protects information only in the

course of its transmission, and not once it is stored, and “is not sufficiently secure.”35

        73.     Plaintiff and the Class thus entrusted their PII to Defendant in reliance on its

promises and self-imposed obligations to keep their PII confidential, and to secure their PII from

unauthorized access by malevolent actors. It failed to do so, in violation of its own privacy policies,

due in no small part to its failure to properly secure its networks, servers, and workstations.

        74.     The length of the Data Breach also demonstrates that Defendant failed to safeguard

PII by, inter alia: maintaining an adequate data security environment to reduce the risk of a data

breach; periodically auditing its security systems to discover intrusions such as malware and

viruses like that deployed in the Data Breach; and retaining outside vendors to periodically test its

network, servers, systems and workstations.

        75.     Had Defendant undertaken the actions that it represented and promised consumers

and patients it was providing, the Data Breach could have been prevented or the consequences of

the Data Breach significantly reduced, as Defendant would have detected the Data Breach prior to

the hackers encrypting Defendant’s servers, systems, and workstations, and patients and

consumers would have been notified of the Data Breach sooner, allowing them to take necessary

protective or mitigating actions sooner.


34
   See Privacy Statement, US Fertility, https://www.usfertility.com/privacy-statement/ (last visited Feb. 12,
2021).
35
   See Internet Engineering Task Force, Deprecating Secure Sockets Layer Version 3.0, available at:
https://tools.ietf.org/pdf/rfc7568.pdf (last visited Feb. 15, 2021).
                                                     20
           Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 21 of 50



          76.     Indeed, following the Data Breach, Defendant effectively conceded that its security

practices prior thereto were inadequate and ineffective, and ultimately fell short of the standards

to which healthcare providers are subject. In the Notice of Data Security Incident letter it belatedly

sent to Plaintiff and others, Defendant acknowledged that the Data Breach required it to implement

multiple remedial measures:

          to mitigate any risk of compromise to information involved and to better prevent a
          similar event from recurring: (1) fortified the security of our firewall; (2) utilized
          the forensic specialists engaged to monitor network activity and remediate any
          suspicious activity; (3) provided notification to potentially impacted individuals as
          quickly as possible. We are also adapting our existing employee training protocols
          relating to data protection and security, including training targeted at recognizing
          phishing emails. We believe these steps will be effective in mitigating any potential
          harm to individuals.

Indeed, that the Notice suggests the Data Breach may have been the direct and proximate result of

an attack as unsophisticated and foreseeable as a phishing scam suggests Defendant, an entity

created specifically to manage the information system of associated fertility clinics, simply was

not up to the task.

          Plaintiff and Class Members Suffered Harm Resulting from the Data Breach

          77.     Like any data hack, the Data Breach presents major problems for all affected.

According to Jonathan Bowers, a fraud and data specialist at fraud prevention provider Trustev,

“Give a fraudster your comprehensive personal information, they can steal your identity and take

out lines of credit that destroy your finances for years to come.”36

          78.     The FTC warns the public to pay particular attention to how they keep personally

identifying information including Social Security numbers, financial information, and other

sensitive data. As the FTC notes, “[t]hat’s what thieves use most often to commit fraud or identity




36
     http://www.cnet.com/news/data-breach-snags-data-from-15m-t-mobile-customers/.
                                                   21
           Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 22 of 50



theft.” And once they have this information, “they can drain your bank account, run up your credit

cards, open new utility accounts, or get medical treatment on your health insurance.”37

          79.      The ramifications of Defendant’s failure to properly secure consumer and patient

PII, including Plaintiff’s and Class members’ PII, are severe. Identity theft occurs when someone

uses another person’s medical, financial, and personal information, such as that person’s name,

address, Social Security Number, medical and insurance information, financial account

information, and other information, without permission to commit fraud or other crimes.

          80.      According to data security experts, one out of every four data breach notification

recipients became a victim of identity fraud.

          81.      Here, due to the Breach, Plaintiff and Class members have been exposed to injuries

that include, but are not limited to:

                a. Theft of PII, including protected health information;

                b. Costs associated with the detection and prevention of identity theft and
                   unauthorized use of financial accounts as a direct and proximate result of the PII
                   stolen during the Data Breach;

                c. Damages arising from the inability to use accounts that may have been
                   compromised during the Data Breach;

                d. Costs associated with spending time to address and mitigate the actual and future
                   consequences of the Data Breach, such as finding fraudulent charges, cancelling
                   and reissuing payment cards, purchasing credit monitoring and identity theft
                   protection services, notifying their health insurance providers that their protected
                   medical and health information was accessed by unauthorized persons, imposition
                   of withdrawal and purchase limits on compromised accounts, including but not
                   limited to lost productivity and opportunities, time taken from the enjoyment of
                   one’s life, and the inconvenience, nuisance, and annoyance of dealing with all
                   issues resulting from the Data Breach, if they were fortunate enough to learn of the
                   Data Breach despite Defendant’s delay in disseminating notice in accordance with
                   state law;




37
     https://www.consumer.ftc.gov/articles/0271-warning-signs-identity-theft.
                                                     22
          Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 23 of 50



             e. The imminent and impending injury resulting from potential fraud and identity theft
                posed because their PII is exposed for theft and sale on the dark web; and

             f. The loss of Plaintiff’s and Class members’ privacy.

       82.      Plaintiff and Class members have suffered imminent and impending injury arising

from the substantially increased risk of fraud, identity theft, and misuse resulting from their PII

being accessed by cybercriminals.

       83.      As a direct and proximate result of Defendant’s actions and omissions in failing to

protect and secure consumers’ and patients’ PII, Plaintiff and Class members have been placed at

a substantial risk of harm in the form of identity theft, and have incurred and will incur actual

damages in an attempt to prevent identity theft. Indeed, had Defendant disclosed that it had failed

to implement technological safeguards sufficient to protect their PII, Plaintiff and the Class would

not have used the services provided by Defendant or its affiliated clinics, and would not have

provided their PII to Defendant or its affiliated clinics, nor would they have done so had they

known Defendant would fail to notify them of the Data Breach as soon as Defendant learned of it.

       84.      Plaintiff and Class members retain an interest in ensuring there are no future

breaches in addition to seeking a remedy for the harms suffered as a result of the Data Breach for

themselves and on behalf of similarly situated consumers whose PII was involved in the Data

Breach.

       85.      Defendant is aware of the harm that Data Breaches cause to consumers and patients,

as the notices that it posted and sent to patients and consumers regarding the Data Breach advise

the victims to review their account statements, explanations of benefits, and credit reports for

fraudulent or questionable activity.




                                                 23
        Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 24 of 50



                                     CLASS ALLEGATIONS

       86.     Plaintiff brings this action on behalf of herself and, pursuant to Fed. R. Civ. P.

23(a), 23(b)(2), and 23(b)(3), a Class of:

               All persons in the United States whose PII was accessed in the Data Breach
               of US Fertility’s servers, systems, or workstations, or those of its affiliated
               clinics, that was announced on or about November 25, 2020.

Excluded from the Class are Defendant, its executives, officers, and the Judge(s) assigned to this

case. Plaintiff reserves the right to modify, change or expand the Class definition after conducting

discovery.

       87.     In the alternative, Plaintiff brings this action on behalf of herself and, pursuant to

Fed. R. Civ. P. 23(a), 23(b)(2), and 23(b)(3), a subclass of:

               All persons in Illinois whose PII was accessed in the Data Breach of US
               Fertility’s servers, systems, or workstations, or those of its affiliated clinics,
               that was announced on or about November 25, 2020 (the “Illinois
               Subclass”).

Excluded from the Illinois Subclass are Defendant, its executives, officers, and the Judge(s)

assigned to this case.

       88.     Numerosity: Upon information and belief, the Class is so numerous that joinder of

all members is impracticable. While the exact number and identities of individual members of the

Class are unknown at this time, such information being in the sole possession of Defendant and

obtainable by Plaintiff only through the discovery process, Plaintiff believes, and on that basis

alleges, that tens of thousands of individuals comprise the Class and were affected by the Data

Breach, because Defendant is one of the largest fertility networks in the United States, with 55

locations in more than a dozen States. The members of the Class will be identifiable through

Defendant information and records in Defendant’s possession, custody, and control.




                                                  24
         Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 25 of 50



       89.      Existence and Predominance of Common Questions of Fact and Law: Common

questions of law and fact exist as to all members of the Class. These questions predominate over

the questions affecting individual Class members. These common legal and factual questions

include, but are not limited to:

             a. Whether Defendant’s data security and retention policies were unreasonable;

             b. Whether Defendant failed to protect the confidential and highly sensitive
                information with which they were entrusted;

             c. Whether Defendant breached any legal duties in connection with the Data Breach;

             d. Whether Defendant’s conduct was intentional, reckless, willful or negligent;

             e. Whether an implied contract was created concerning the security of Plaintiff’s and
                Class members’ PII;

             f. Whether Defendant breached the implied contract by failing to protect and keep
                secure Plaintiff’s and Class members’ PII and/or failing to timely and adequately
                notify Plaintiff and Class members of the Data Breach;

             g. Whether Defendant was unjustly enriched; and

             h. Whether Plaintiff and Class Members are entitled to monetary damages, injunctive
                relief and/or other remedies and, if so, the nature of any such relief.

       90.      Typicality: All of Plaintiff’s claims are typical of the claims of the Class since

Plaintiff and all members of the Class had their PII compromised in the Data Breach. Plaintiff and

the members of the Class sustained damages as a result of Defendant’s uniform wrongful conduct.

       91.      Adequacy: Plaintiff is an adequate representative because her interests do not

materially or irreconcilably conflict with the interests of the Class she seeks to represent, she has

retained counsel competent and highly experienced in complex class action litigation, and intends

to prosecute this action vigorously. Plaintiff and their counsel will fairly and adequately protect

the interests of the Class. Neither Plaintiff nor her counsel have any interests that are antagonistic

to the interests of other members of the Class.



                                                  25
         Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 26 of 50



       92.     Superiority: A class action is superior to all other available means of fair and

efficient adjudication of the claims of Plaintiff and members of the Class. The injury suffered by

each individual Class member is relatively small in comparison to the burden and expense of

individual prosecution of the complex and extensive litigation necessitated by Defendant’s

conduct. It would be virtually impossible for members of the Class individually to effectively

redress the wrongs done to them. Even if the members of the Class could afford such individual

litigation, the court system could not. Individualized litigation presents a potential for inconsistent

or contradictory judgments. Individualized litigation increases the delay and expense to all parties

and to the court system presented by the complex legal and factual issues of the case. By contrast,

the class action device presents far fewer management difficulties, and provides the benefits of

single adjudication, economy of scale, and comprehensive supervision by a single court. Members

of the Class can be readily identified and notified based on, inter alia, Defendant’s records and

databases.

       93.     Defendant has acted, and refused to act, on grounds generally applicable to the

Class, thereby making appropriate final relief with respect to the Class as a whole.

                     CAUSES OF ACTION AND CLAIMS FOR RELIEF

                                   COUNT I — Negligence
                  (On behalf of Plaintiff, the Class, and the Illinois Subclass)

       94.     Plaintiff incorporates and realleges all allegations above as if fully set forth herein.

       95.     This count is brought on behalf of all Class members.

       96.     Defendant owed a duty to Plaintiff and the Class to use and exercise reasonable and

due care in obtaining, retaining, and securing the PII that Defendant collected.




                                                  26
        Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 27 of 50



       97.     Defendant owed a duty to Plaintiff and the Class to provide security, consistent

with industry standards and requirements, to ensure that its computer systems and networks, and

the personnel responsible for them, adequately protected the PII that Defendant collected.

       98.     Defendant owed a duty to Plaintiff and the Class to implement processes to quickly

detect a data breach, to timely act on warnings about data breaches, and to inform the victims of a

data breach as soon as possible after it is discovered.

       99.     Defendant owed a duty of care to Plaintiff and the Class because they were a

foreseeable and probable victim of any inadequate data security practices.

       100.    Defendant solicited, gathered, and stored the PII provided by Plaintiff and the Class.

       101.    Defendant knew or should have known it inadequately safeguarded this

information.

       102.    Defendant knew that a breach of its systems would inflict millions of dollars of

damages upon Plaintiff and the Class, and Defendant was therefore charged with a duty to

adequately protect this critically sensitive information.

       103.    Defendant had a special relationship with Plaintiff and the Class. Plaintiff’s and the

Class’s willingness to entrust Defendant with their PII was predicated on the understanding that

Defendant would take adequate security precautions. Moreover, only Defendant had the ability to

protect its systems and the PII stored on them from attack.

       104.    Defendant’s own conduct also created a foreseeable risk of harm to Plaintiff and

the Class and their PII. Defendant’s misconduct included failing to: (1) secure its systems, servers

and workstations, despite knowing their vulnerabilities, (2) comply with industry standard security

practices, (3) implement adequate system and event monitoring, and (4) implement the safeguards,

policies, and procedures necessary to prevent this type of data breach.



                                                 27
         Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 28 of 50



       105.    Defendant breached its duties to Plaintiff and the Class by failing to provide fair,

reasonable, or adequate computer systems and data security practices to safeguard the PII of

Plaintiff and the Class.

       106.    Defendant breached its duties to Plaintiff and the Class by creating a foreseeable

risk of harm through the misconduct previously described.

       107.    Defendant breached the duties it owed to Plaintiff and the Class by failing to

implement proper technical systems or security practices that could have prevented the

unauthorized access of PII.

       108.    The law further imposes an affirmative duty on Defendant to timely disclose the

unauthorized access and theft of the PII to Plaintiff and the Class so that Plaintiff and the Class

could take appropriate measures to mitigate damages, protect against adverse consequences, and

thwart future misuse of their PII.

       109.    Defendant breached the duties it owed to Plaintiff and the Class by failing to timely

and accurately disclose to Plaintiff and the Class members that their PII had been improperly

acquired or accessed.

       110.    Defendant breached its duty to notify Plaintiff and the Class by failing to publish

any notice of the Data Breach until November 25, 2020, and failing to provide direct notice to

Plaintiff and the Class of the Data Breach until January 8, 2021

       111.    As a direct and proximate result of Defendant’s conduct, Plaintiff and Class

members have suffered a drastically increased risk of identify theft, relative to both the time period

before the breach, as well as to the risk born by the general public.

       112.    As a direct and proximate result of Defendant’s negligent conduct, Plaintiff and the

Class have suffered injury and are entitled to damages in an amount to be proven at trial.



                                                 28
        Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 29 of 50



                               COUNT II – Negligence Per Se
                     (On behalf of Plaintiff, the Class, and the Subclasses)

       113.     Plaintiff incorporates and realleges all allegations above as if fully set forth herein.

       114.     This count is brought on behalf of all Class members.

       115.     HIPAA obligates Covered Entities and Business Associates to “have in place

appropriate administrative, technical, and physical safeguards to protect the privacy of protected

health information” and “must reasonably safeguard protected health information.” 45 CFR

§ 164.530(c).

       116.     In the event of a data breach, HIPAA obligates Covered Entities and Business

Associates to notify affected individuals, prominent media outlets, and the Secretary of the

Department of Health and Human Services of the data breach without unreasonable delay and in

no event later than 60 days after discovery of the data breach. 45 CFR § 164.400, et seq.

       117.     Section 5 of the Federal Trade Commission Act, 15 U.S.C. § 45, prohibits

“unfair . . . practices in or affecting commerce” including, as interpreted and enforced by the FTC,

the unfair act or practice by companies, such as Defendant, of failing to use reasonable measures

to protect PII. Various FTC publications and orders also form the basis of Defendant’s duty.

       118.     Defendant violated HIPAA and FTC rules and regulations obligating Business

Associates and companies to use reasonable measures to protect PII by failing to comply with

applicable industry standards; by falsely representing to its customers and the public the nature

and scope of the Data Breach; and by unduly delaying reasonable notice of the actual breach.

Defendant’s conduct was particularly unreasonable given the nature and amount of PII it obtained

and stored, the foreseeable consequences of a Data Breach, and the foreseeable consequences of

misleading its customers and the public.




                                                  29
        Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 30 of 50



       119.    Defendant’s violations of HIPAA and Section 5 of the FTC Act constitutes

negligence per se.

       120.    Plaintiff and the Class are within the category of persons HIPAA and the FTC Act

were intended to protect.

       121.    The harm that occurred as a result of the Data Breach described herein relating to

the Data Breach is the type of harm HIPAA and the FTC Act were intended to guard against.

       122.    As a direct and proximate result of Defendant’s negligence per se, Plaintiff and the

Class have been damaged as described herein, continue to suffer injuries as detailed above, are

subject to the continued risk of exposure of their PII in Defendant’s possession, and are entitled to

damages in an amount to be proven at trial.

                         COUNT III – Breach of Implied Contract
                  (On behalf of Plaintiff, the Class, and the Illinois Subclass)

       123.    Plaintiff incorporates and realleges all allegations above as if fully set forth herein.

       124.    This count is brought on behalf of all Class members.

       125.    In order to procure medical and other services from Defendant and its affiliated

clinics, Plaintiff and Class members provided Defendant with their PII.

       126.    By providing their PII, and upon Defendant’s acceptance of such information,

Plaintiff and Class members, on one hand, and Defendant, on the other hand, entered into implied-

in-fact contracts for the provision of data security, separate and apart from any express contract

entered into between the parties.

       127.    The implied contracts between Defendant and Class members obligated Defendant

to take reasonable steps to secure, protect, safeguard, and keep confidential Plaintiff’s and Class

members’ PII. The terms of these implied contracts are described in federal laws, state laws, and

industry standards, as alleged above. Defendant expressly adopted and assented to these terms in

                                                 30
         Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 31 of 50



its Notice of Privacy Policy, public statements, and representations and promised as described

above.

         128.   The implied contracts for data security also obligated Defendant to provide Plaintiff

and Class members with prompt, timely, and sufficient notice of any and all unauthorized access

or theft of their PII.

         129.   Without said implied contracts, Plaintiff and Class members would not have

provided their PII to Defendant or its affiliated clinics.

         130.   Defendant breached the implied contracts by failing to take, develop and implement

adequate policies and procedures to safeguard, protect, and secure the PII of Plaintiff and Class

members and allowing unauthorized persons to access Plaintiff’s and Class members’ PII, and

failing to provide prompt, timely, and sufficient notice of the Data Breach to Plaintiff and Class

members, as alleged above.

         131.   As a direct and proximate result of Defendant’s breaches of the implied contracts,

Plaintiff and the Class have been damaged as described herein, continue to suffer injuries as

detailed above, are subject to the continued risk of exposure of their PII in Defendant’s possession,

and are entitled to damages in an amount to be proven at trial.

                                     COUNT IV – Bailment
                   (On behalf of Plaintiff, the Class, and the Illinois Subclass)

         132.   Plaintiff incorporates and realleges all allegations above as if fully set forth herein.

         133.   This count is brought on behalf of all Class members.

         134.   Plaintiff and Class members delivered their PII to Defendant and its affiliated

clinics for the exclusive purpose of transacting with Defendant and its affiliated clinics.

         135.   In delivering their personal and financial information to Defendant, Plaintiff and

Class members intended and understood that Defendant would adequately safeguard their PII.

                                                  31
        Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 32 of 50



       136.    Defendant accepted Plaintiff’s and Class members’ PII for the purpose of

facilitating transactions with Plaintiff and Class members.

       137.    By accepting possession of Plaintiff’s and Class members’ PII, Defendant

understood that Plaintiff and Class members expected Defendant to adequately safeguard their PII.

Accordingly, a bailment (or deposit) was established for the mutual benefit of the parties.

       138.    During the bailment (or deposit), Defendant owed a duty to Plaintiff and Class

members to exercise reasonable care, diligence and prudence in protecting their PII.

       139.    Defendant breached its duty of care by failing to take appropriate measures to

safeguard and protect Plaintiff’s and Class members’ PII, resulting in the unlawful and

unauthorized access to and misuse of Plaintiff’s and Class members’ PII.

       140.    Defendant further breached its duty to safeguard Plaintiff’s and Class members’ PII

by failing to timely notify them that their PII had been compromised as a result of the Data Breach.

       141.    Defendant failed to return, purge or delete the PII of Plaintiff and members of the

Class at the conclusion of the bailment (or deposit) and within the time limits allowed by law.

       142.    As a direct and proximate result of Defendant’s breach of its duty, Plaintiff and

Class members suffered consequential damages that were reasonably foreseeable to Defendant,

including but not limited to the damages set forth herein.

       143.    As a direct and proximate result of Defendant’s breach of its duty, the PII of

Plaintiff and Class members entrusted to Defendant during the bailment (or deposit) was damaged

and its value diminished.

                               COUNT V – Unjust Enrichment
                  (On behalf of Plaintiff, the Class, and the Illinois Subclass)

       144.    Plaintiff incorporates and realleges all allegations above as if fully set forth herein.

       145.    This count is brought on behalf of all Class members.

                                                 32
            Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 33 of 50



        146.    Plaintiff and the Class have an interest, both equitable and legal, in their PII that

was collected and maintained by Defendant. This PII was conferred on Defendant by Plaintiff and

the Class members.

        147.    Defendant was benefitted by the conferral upon it of Plaintiff’s and Class members’

PII and by its ability to retain and use that information. Defendant understood that it received these

benefits.

        148.    Defendant also understood and appreciated that the PII pertaining to Plaintiff and

the Class was private and confidential and its value depended upon Defendant maintaining the

privacy and confidentiality of that PII.

        149.    But for Defendant’s willingness and commitment to maintain its privacy and

confidentiality, Plaintiff and the Class members would not have transferred the PII to Defendant

or entrusted their PII to Defendant, and Defendant would have been deprived of the competitive

and economic advantages it enjoyed by falsely claiming that its data-security safeguards met

reasonable standards. These competitive and economic advantages include, without limitation,

wrongfully gaining customers and patients, gaining the reputational advantages conferred upon it

by Plaintiff and Class members, monetary savings resulting from failure to reasonably upgrade

and maintain data infrastructures, staffing, and expertise raising investment capital as described

herein, and realizing excessive profits.

        150.    As a result of Defendant’s wrongful conduct as alleged herein (including, among

other things, its deception of Plaintiff, the Class, its patients in general, and the public relating to

the nature and scope of the Data Breach; its failure to employ adequate data security measures; its

continued maintenance and use of the PII belonging to Plaintiff and Class members without having

adequate data security measures; and its other conduct facilitating the unauthorized access and



                                                  33
           Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 34 of 50



theft of that PII) Defendant has been unjustly enriched at the expense of, and to the detriment of,

Plaintiff and the Class.

       151.    Defendant’s unjust enrichment is traceable to, and resulted directly and proximately

from, the conduct alleged herein, including compiling and using Plaintiff’s and Class members’

sensitive PII, while at the same time failing to maintain that information secure from intrusion.

       152.    Under the common law doctrine of unjust enrichment, it is inequitable for

Defendant to be permitted to retain the benefits it received, and is still receiving, without

justification, from Plaintiff and the Class in an unfair and unconscionable manner. Defendant

retention of such benefits under circumstances making it inequitable to do so constitutes unjust

enrichment.

       153.    The benefit conferred upon, received, and enjoyed by Defendant was not conferred

officiously or gratuitously, and it would be inequitable and unjust for Defendant to retain the

benefit.

       154.    Defendant is therefore liable to Plaintiff and the Class for restitution in the amount

of the benefit conferred on Defendant as a result of its wrongful conduct, including specifically

the value to Defendant of the PII that was accessed and/or stolen in the Data Breach.

    COUNT VI – Violation of the Illinois Consumer Fraud and Deceptive Practices Act
                   (On behalf of Plaintiff and the Illinois Subclass)

       155.    Plaintiff incorporates and realleges all allegations above as if fully set forth herein.

       156.    This count is brought on behalf of all Illinois Subclass members.

       157.    The Illinois Consumer Fraud and Deceptive Business Practices Act (“IFCA”)

prohibits “unfair methods of competition and unfair or deceptive acts or practices, including but

not limited to the use or employment of any deception, fraud, false pretense, false promise,

misrepresentation or the concealment, suppression or omission of any material fact, with intent

                                                 34
        Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 35 of 50



that others rely upon the concealment, suppression or omission of such material fact. . . .” 815

ILCS 505/2.

       158.    Plaintiff and the Illinois Subclass are “consumers” as defined by the ICFA.

       159.    Defendant is a “person” as those terms are defined by the ICFA.

       160.    Plaintiff and members of the Illinois Subclass transacted with Defendant primarily

for personal, family or household purposes.

       161.    Defendant’s actions, as set forth above, occurred in the course of trade or

commerce.

       162.    Defendant’s unlawful, unfair, deceptive, fraudulent and/or unconscionable acts and

practices include:

            a. Failing to implement and maintain reasonable security and privacy measures to
               protect Plaintiff’s and Illinois Subclass members’ PII, which was a direct and
               proximate cause of the Data Breach;

            b. Failing to identify foreseeable security and privacy risks, remediate identified
               security and privacy risks, and adequately improve security and privacy measures
               following previous cybersecurity incidents in the industry, which were direct and
               proximate causes of the Data Breach;

            c. Failing to comply with common law and statutory duties pertaining to the security
               and privacy of Plaintiff’s and Illinois Subclass members’ PII, including but not
               limited to duties imposed by the HIPAA and the FTC Act, which were direct and
               proximate causes of the Data Breach;

            d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff’s
               and Illinois Subclass members’ PII, including by implementing and maintaining
               reasonable security measures;

            e. Misrepresenting that it would comply with common law, statutory, and self-
               imposed duties pertaining to the security and privacy of Plaintiff’s and the Illinois
               Subclass members’ PII;

            f. Omitting, suppressing, and concealing the material fact that it did not reasonably or
               adequately secure Plaintiff’s and Illinois Subclass members’ PII;




                                                35
         Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 36 of 50



             g. Omitting, suppressing, and concealing the material fact that it did not comply with
                common law, statutory, and self-imposed duties pertaining to the security and
                privacy of Plaintiff’s and Illinois Subclass members’ PII; and

             h. Failing to promptly and adequately notify Plaintiff and Illinois Subclass members
                that their PII was accessed by unauthorized persons in the Data Breach.

       163.     Defendant’s conduct constitutes unconscionable, deceptive, and unfair acts and

practices.

       164.     Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of customer and patient PII.

       165.     Defendant intentionally, knowingly, and maliciously mislead Plaintiff and Illinois

Subclass members and induced them to rely on its misrepresentations and omissions.

       166.     Had Defendant disclosed to Plaintiff and Illinois Subclass members that its data

systems were not secure and, thus, vulnerable to attack, Defendant would have been unable to

continue in business and it would have been forced to adopt reasonable data security measures and

comply with the law. Instead, Defendant received, maintained, and compiled Plaintiff’s and

Illinois Subclass members’ PII as part of the services Defendant provided and for which customers

paid without advising them that Defendant’s data security practices were insufficient to maintain

the safety and confidentiality of their PII. Accordingly, Plaintiff and the Illinois Subclass members

acted reasonably in relying on Defendant’s misrepresentations and omissions, the truth of which

they could not have discovered.

       167.     Defendant’s practices were also contrary to legislatively declared and public

policies that seek to protect consumer data and ensure that entities who solicit or are entrusted with

personal data utilize appropriate security measures, as reflected in laws like HIPAA and the FTC

Act.


                                                 36
        Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 37 of 50



       168.    Defendant’s violation of the Illinois Personal Information Protection Act, 815 ILCS

530/1, et seq., constitutes a violation of the ICFA.

       169.    The injuries suffered by Plaintiff and Illinois Subclass members greatly outweigh

any potential countervailing benefit to consumers or to competition, and are not injuries that

Plaintiff and Illinois Subclass members should have reasonably avoided.

       170.    The damages, ascertainable losses and injuries, including to their money or

property, suffered by Plaintiff and Class members as a direct result of Defendant’s unfair methods

of competition and unfair, deceptive, fraudulent, unconscionable and/or unlawful acts or practices

as set forth in this Complaint include, without limitation:

               a.      unauthorized charges on their debit and credit card accounts;

               b.      theft of their PII;

               c.      costs associated with the detection and prevention of identity theft and
                       unauthorized use of their financial accounts;

               d.      loss of use of and access to their account funds and costs associated with
                       the inability to obtain money from their accounts or being limited in the
                       amount of money they were permitted to obtain from their accounts,
                       including missed payments on bills and loans, late charges and fees, and
                       adverse effects on their credit including adverse effects on their credit scores
                       and adverse credit notations;

               e.      costs associated with time spent and the loss of productivity from taking
                       time to address and attempt to ameliorate and mitigate the actual and future
                       consequences of the Data Breach, including without limitation finding
                       fraudulent charges, cancelling and reissuing cards, purchasing credit
                       monitoring and identity theft protection, informing their health insurance
                       providers that their PII was exposed in the Data Breach, imposition of
                       withdrawal and purchase limits on compromised accounts, and the stress,
                       nuisance and annoyance of dealing with all issues resulting from the Data
                       Breach;

               f.      the imminent and certainly impending injury flowing from potential fraud
                       and identity theft posed by their PII being placed in the hands of criminals;

               g.      damages to and diminution in value of their personal and financial
                       information entrusted to Defendant for the purpose of transacting with

                                                 37
         Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 38 of 50



                       Defendant and its affiliated clinics, and with the understanding that
                       Defendant would safeguard their data against theft and not allow access and
                       misuse of their data by others;

               h.      money paid for products and/or services purchased from Defendant during
                       the period of the Data Breach in that Plaintiff and Illinois Subclass members
                       would not have purchased had Defendant disclosed that it lacked adequate
                       systems and procedures to reasonably safeguard patient and customers PII
                       and had Defendant provided timely and accurate notice of the Data Breach;

               i.      overpayments made to Defendant for transactions during the Data Breach
                       in that a portion of the price for such products and/or services paid by
                       Plaintiff and the Illinois Subclass members to Defendant was for the costs
                       of Defendant providing reasonable and adequate safeguards and security
                       measures to protect patient and customers PII, which Defendant failed to do
                       and, as a result, Plaintiff and Illinois Subclass members did not receive what
                       they paid for and were overcharged by Defendant; and

               j.      the continued risk to their PII, which remains in the possession of Defendant
                       and which is subject to further breaches so long as Defendant fails to
                       undertake appropriate and adequate measures to protect data in its
                       possession.

       171.    Plaintiff and Illinois Subclass members seek all monetary and non-monetary relief

allowed by law, including actual or nominal damages; declaratory and injunctive relief, including

an injunction barring Defendant from disclosing their PII without their consent; reasonable

attorneys’ fees and costs; and any other relief that is just and proper.

         COUNT VII – Violation of the Illinois Personal Information Protection Act
                    (On behalf of Plaintiff and the Illinois Subclass)

       172.    Plaintiff incorporates and realleges all allegations above as if fully set forth herein.

       173.    This count is brought on behalf of all Illinois Subclass members.

       174.    The Illinois Personal Information Protection Act (“IPIPA”), 815 ILCS 530/1, et

seq., obligates “data collectors” that own, license, maintain or store records that contain personal

information of Illinois residents to “implement and maintain reasonable security measures to

protect those records from unauthorized access, acquisition, destruction, use, modification, or

disclosure.” 815 ILCS 530/45.

                                                  38
        Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 39 of 50



       175.    Additionally, the IPIPA creates a duty for data collectors to notify Illinois residents

of any data breach “immediately following discovery” of the data breach. 815 ILCS 530/10(b).

       176.    Defendant is a “data collector” as defined by IPIPA.

       177.    Defendant failed to implement and maintain reasonable security measures to

safeguard, protect and keep confidential Plaintiff’s and Illinois Subclass members’ PII from

unauthorized access or disclosure, as alleged herein.

       178.    Defendant, knowing and/or reasonably believing that Plaintiff’s and Illinois

Subclass members’ PII was acquired or accessed by unauthorized persons during the Data Breach,

failed to provide prompt, immediate, and reasonable notice of the Data Breach to Plaintiff and the

Illinois Subclass as required by IPIPA.

       179.    Defendant’s failure to implement and maintain reasonable security measures to

protect consumer and patient PII, and/or Defendant’s failure to provide timely and accurate notice

of the Data Breach violated the IPIPA.

       180.    As a result of Defendant’s failure to reasonably safeguard the PII belonging to

Plaintiff and the Illinois Subclass, and Defendant’s failure to provide reasonable and timely notice

of the Data Breach to Plaintiff and the Illinois Subclass, Plaintiff and the Illinois Subclass have

been damaged as described herein, continue to suffer injuries as detailed above, are subject to the

continued risk of exposure of their PII in Defendant’s possession, and are entitled to damages in

an amount to be proven at trial.

               COUNT VIII – Violation of State Consumer Protection Statutes
                   (On behalf of Plaintiff, the Class, and the Subclass)

       181.    Plaintiff incorporates and realleges all allegations above as if fully set forth herein.

       182.    This count is brought on behalf of all Class members.




                                                 39
        Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 40 of 50



       183.      Plaintiff and Class members are consumers who purchased products from, and/or

transacted with, Defendant primarily for personal, family or household purposes.

       184.      Defendant is a “person” as defined in the relevant state consumer statutes.

       185.      Defendant engaged in the conduct alleged herein in transactions intended to result,

and which did result, in the sale of goods or services to consumers, including Plaintiff and Class

members. Defendant is engaged in, and its acts and omissions affect, trade and commerce.

       186.      Defendant’s acts, practices and omissions were done in the course of Defendant’s

business of marketing, facilitating, offering for sale, and selling goods and services throughout the

United States.

       187.      Defendant’s unlawful, unfair, deceptive, fraudulent and/or unconscionable acts and

practices include:

           a. Failing to implement and maintain reasonable security and privacy measures to
              protect Plaintiff’s and Class members’ PII, which was a direct and proximate cause
              of the Data Breach;

           b. Failing to identify foreseeable security and privacy risks, remediate identified
              security and privacy risks, and adequately improve security and privacy measures
              following previous cybersecurity incidents in the industry, which was a direct and
              proximate cause of the Data Breach;

           c. Failing to comply with common law and statutory duties pertaining to the security
              and privacy of Plaintiff’s and Class members’ PII, including but not limited to
              duties imposed by the HIPAA and the FTC Act, which was a direct and proximate
              cause of the Data Breach;

           d. Misrepresenting that it would protect the privacy and confidentiality of Plaintiff’s
              and Class members’ PII, including by implementing and maintaining reasonable
              security measures;

           e. Misrepresenting that it would comply with common law, statutory, and self-
              imposed duties pertaining to the security and privacy of Plaintiff’s and the Class
              members’ PII;

           f. Omitting, suppressing, and concealing the material fact that it did not reasonably or
              adequately secure Plaintiff’s and Class members’ PII;


                                                 40
        Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 41 of 50



           g. Omitting, suppressing, and concealing the material fact that it did not comply with
              common law, statutory, and self-imposed duties pertaining to the security and
              privacy of Plaintiff’s and Class members’ PII; and

           h. Failing to promptly and adequately notify Plaintiff and Class members that their
              PII was accessed by unauthorized persons in the Data Breach.

       188.    By engaging in such conduct and omissions of material facts, Defendant has

violated state consumer laws prohibiting representing that “goods or services have sponsorship,

approval, characteristics, ingredients, uses, benefits, or quantities that they do not have,”

representing that “goods and services are of a particular standard, quality or grade, if they are of

another”, and/or “engaging in any other conduct which similarly creates a likelihood of confusion

or of misunderstanding”; and state consumer laws prohibiting unfair methods of competition and

unfair, deceptive, unconscionable, fraudulent and/or unlawful acts or practices.

       189.    Defendant’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Defendant’s data security and ability to

protect the confidentiality of patient and customer PII.

       190.    Defendant intentionally, knowingly, and maliciously misled Plaintiff and Class

members and induced them to rely on its misrepresentations and omissions.

       191.    Had Defendant disclosed to Plaintiff and Class Members that its data systems were

not secure and, thus, vulnerable to attack, Defendant would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Defendant received, maintained, and compiled Plaintiff’s and Class

members’ PII as part of the services Defendant provided and for which patients paid without

advising them that Defendant data security practices were insufficient to maintain the safety and

confidentiality of their PII. Accordingly, Plaintiff and the Class members acted reasonably in




                                                 41
         Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 42 of 50



relying on Defendant’s misrepresentations and omissions, the truth of which they could not have

discovered.

        192.     Past breaches within the industry put Defendant on notice that its security and

privacy protections were inadequate.

        193.     Defendant’s practices were also contrary to legislatively declared and public

policies that seek to protect consumer data and ensure that entities who solicit or are entrusted with

personal data utilize appropriate security measures, as reflected in laws like HIPAA and the FTC

Act.

        194.     The harm these practices caused to Plaintiff and the Class members outweighed

their utility, if any.

        195.     The damages, ascertainable losses and injuries, including to their money or

property, suffered by Plaintiff and Class members as a direct result of Defendant’s unfair methods

of competition and unfair, deceptive, fraudulent, unconscionable and/or unlawful acts or practices

as set forth herein include, without limitation:

                 a.      unauthorized charges on their debit and credit card accounts;

                 b.      theft of their PII;

                 c.      costs associated with the detection and prevention of identity theft and
                         unauthorized use of their financial accounts;

                 d.      loss of use of and access to their account funds and costs associated with
                         the inability to obtain money from their accounts or being limited in the
                         amount of money they were permitted to obtain from their accounts,
                         including missed payments on bills and loans, late charges and fees, and
                         adverse effects on their credit including adverse effects on their credit scores
                         and adverse credit notations;

                 e.      costs associated with time spent and the loss of productivity from taking
                         time to address and attempt to ameliorate and mitigate the actual and future
                         consequences of the Data Breach, including without limitation finding
                         fraudulent charges, cancelling and reissuing cards, purchasing credit
                         monitoring and identity theft protection, informing their health insurance

                                                   42
        Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 43 of 50



                      providers that their PII was exposed in the Data Breach, imposition of
                      withdrawal and purchase limits on compromised accounts, and the stress,
                      nuisance and annoyance of dealing with all issues resulting from the Data
                      Breach;

               f.     the imminent and certainly impending injury flowing from potential fraud
                      and identity theft posed by their PII being placed in the hands of criminals;

               g.     damages to and diminution in value of their personal and financial
                      information entrusted to Defendant for the purpose of transacting with
                      Defendant and its affiliated clinics, and with the understanding that
                      Defendant would safeguard their data against theft and not allow access and
                      misuse of their data by others;

               h.     money paid for products and/or services purchased from Defendant during
                      the period of the Data Breach in that Plaintiff and Class members would not
                      have purchased had Defendant disclosed that it lacked adequate systems and
                      procedures to reasonably safeguard patient and customers PII and had
                      Defendant provided timely and accurate notice of the Data Breach;

               i.     overpayments made to Defendant for transactions during the Data Breach
                      in that a portion of the price for such products and/or services paid by
                      Plaintiff and the Class members to Defendant was for the costs of Defendant
                      providing reasonable and adequate safeguards and security measures to
                      protect patient and customers PII, which Defendant failed to do and, as a
                      result, Plaintiff and Class members did not receive what they paid for and
                      were overcharged by Defendant; and

               j.     the continued risk to their PII, which remains in the possession of Defendant
                      and which is subject to further breaches so long as Defendant fails to
                      undertake appropriate and adequate measures to protect data in its
                      possession.

       196.    Defendant’s conduct described herein, including without limitation, Defendant’s

failure to maintain adequate computer systems and data security practices to safeguard patient and

customers PII, Defendant’s failure to disclose the material fact that it did not have adequate

computer systems and safeguards to adequately protect patient and customer PII, Defendant’s

failure to provide timely and accurate notice to of the material fact of the Data Breach, and

Defendant’s continued acceptance of Plaintiff’s and Class members’ PII, including credit and

banking information for transactions after Defendant knew or should have known of the Data


                                               43
        Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 44 of 50



Breach, constitute unfair methods of competition and unfair, deceptive, unconscionable, fraudulent

and/or unlawful acts or practices in violation of the following state consumer statutes:

           a. The Alabama Deceptive Trade Practices Act, Ala. Code § 8-19-5(5), (7) and (27),
              et seq.;

           b. The Arizona Consumer Fraud Act, A.R.S. § 44-1522;

           c. The California Consumer Legal Remedies Act, Cal. Civ. Code § 1750, et seq., and
              the California Unfair Competition Law, Cal. Bus. and Prof. Code, § 17200, et seq.;

           d. The Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. Ann. § 501.204(1),
              et seq.;

           e. The Georgia Fair Business Practices Act, Ga. Code Ann. §§ 10-1-393(a) and (b)(2),
              (5) and (7), et seq.;

           f. The Idaho Consumer Protection Act, Idaho Code §§ 48-603(5), (7), (17) and (18),
              et seq.; and Idaho Code § 48-603C, et seq.;

           g. The Illinois Consumer Fraud and Deceptive Trade Practices Act, 815 Ill. Stat.
              § 505/2, et seq., and the Illinois Uniform Deceptive Trades Practices Act, 815 Ill.
              Stat. § 510/2(a)(5), (7) and (12), et seq.;

           h. The Maryland Consumer Protection Act, Md. Code Commercial Law, § 13-301(1)
              and (2)(i), and (iv) and (9)(i), et seq.;

           i. The Massachusetts Consumer Protection Act, Ma. Gen. Laws Ann. Ch. 93A § 2(a),
              et seq.;

           j. The Missouri Merchandising Practices Act, Mo. Ann. Stat. § 407.020(1), et seq.;

           k. The Nevada Deceptive Trade Practices Act, Nev. Rev. Stat. Ann. § 598.0915(5)
              and (7), et seq.;

           l. New York Business Law, N.Y. Gen. Bus. Law § 349(a);

           m. The North Carolina Unfair Trade Practices Act N.C.G.S.A. § 75-1.1(a), et seq.;

           n. The Pennsylvania Unfair Trade Practices and Consumer Protection Law, 73 P.S.
              §§ 201-2(4)(v)(vii) and (xxi), and 201-3, et seq.;

           o. The Utah Consumer Sales Practices Act, Utah Code Ann. §§ 13-11-4(1) and (2)(a)
              and (b);

           p. The Virginia Consumer Protection Act, Va. Code Ann. § 59.1-200(A)(5)(6) and
              (14), et seq.; and

                                                44
         Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 45 of 50



              q. The Washington Consumer Protection Act, Wash. Rev. Code § 19.86.020, et seq.

       197.      Plaintiff and Class members seek all monetary and non-monetary relief allowed by

law, including actual or nominal damages; declaratory and injunctive relief, including an

injunction barring Defendant from disclosing their PII without their consent; reasonable attorneys’

fees and costs; and any other relief that is just and proper.

                        COUNT IX – Violation of State Data Breach Statutes
                      (On behalf of Plaintiff, the Class, and the Illinois Subclass)

       198.      Plaintiff incorporates and realleges all allegations above as if fully set forth herein.

       199.      This count is brought on behalf of all Class members.

       185.      Defendant is a business that owns, maintains, and licenses PII, and computerized

data including PII, about Plaintiff and Class members.

       191.      Defendant is in possession of PII belonging to Plaintiff and the Class and is

responsible for reasonably safeguarding that PII consistent with the requirements of the applicable

laws pertaining hereto.

       192.      Defendant failed to safeguard, maintain, and dispose of, as required, the PII within

its possession, custody, or control as discussed herein, which it was required to do by all applicable

State laws.

       193.      Defendant, knowing and/or reasonably believing that Plaintiff’s and Class

members’ PII was acquired by unauthorized persons during the Data Breach, failed to provide

reasonable and timely notice of the Data Breach to Plaintiff and the Class as required by following

data breach statutes.

       194.      Defendant’s failure to provide timely and accurate notice of the data breach violated

the following state data breach statutes:

                 a.       Alaska Stat. Ann. § 45.48.010(a), et seq.;


                                                   45
Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 46 of 50



     b.   Ark. Code Ann. § 4-110-105(a), et seq.;

     c.   Cal. Civ. Code § 1798.83(a), et seq.;

     d.   Colo. Rev. Stat. Ann § 6-1-716(2), et seq.;

     e.   Conn. Gen. Stat. Ann. § 36a-701b(b), et seq.;

     f.   Del. Code Ann. Tit. 6 § 12B-102(a), et seq.;

     g.   D.C. Code § 28-3852(a), et seq.;

     h.   Fla. Stat. Ann. § 501.171(4), et seq.;

     i.   Ga. Code Ann. § 10-1-912(a), et seq.;

     j.   Haw. Rev. Stat. § 487N-2(a), et seq.;

     k.   Idaho Code Ann. § 28-51-105(1), et seq.;

     l.   Ill. Comp. Stat. Ann. 530/10(a), et seq.;

     m.   Iowa Code Ann. § 715C.2(1), et seq.;

     n.   Kan. Stat. Ann. § 50-7a02(a), et seq.;

     o.   Ky. Rev. Stat. Ann. § 365.732(2), et seq.;

     p.   La. Rev. Stat. Ann. § 51:3074(A), et seq.;

     q.   Md. Code Ann., Commercial Law § 14-3504(b), et seq.;

     r.   Mass. Gen. Laws Ann. Ch. 93H § 3(a), et seq.;

     s.   Mich. Comp. Laws Ann. § 445.72(1), et seq.;

     t.   Minn. Stat. Ann. § 325E.61(1)(a), et seq.;

     u.   Mont. Code Ann. § 30-14-1704(1), et seq.;

     v.   Neb. Rev. Stat. Ann. § 87-803(1), et seq.;

     w.   Nev. Rev. Stat. Ann. § 603A.220(1), et seq.;

     x.   N.H. Rev. Stat. Ann. § 359-C:20(1)(a), et seq.;

     y.   N.J. Stat. Ann. § 56:8-163(a), et seq.;

     z.   N.C. Gen. Stat. Ann. § 75-65(a), et seq.;


                                    46
         Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 47 of 50



               aa.       N.D. Cent. Code Ann. § 51-30-02, et seq.;

               bb.       Okla. Stat. Ann. Tit. 24 § 163(A), et seq.;

               cc.       Or. Rev. Stat. Ann. § 646A.604(1), et seq.;

               dd.       R.I. Gen. Laws Ann. § 11-49.3-4(a)(1), et seq.;

               ee.       S.C. Code Ann. § 39-1-90(A), et seq.;

               ff.       Tenn. Code Ann. § 47-18-2107(b), et seq.;

               gg.       Tex. Bus. & Com. Code Ann. § 521.053(b), et seq.;

               hh.       Utah Code Ann. § 13-44-202(1), et seq.;

               ii.       Va. Code. Ann. § 18.2-186.6(B), et seq.;

               jj.       Wash. Rev. Code Ann. § 19.255.010(1), et seq.;

               kk.       Wis. Stat. Ann. § 134.98(2), et seq.; and

               ll.       Wyo. Stat. Ann. § 40-12-502(a), et seq.

       200.    As a result of Defendant’s failure to reasonably safeguard the Plaintiff’s and Class

members’ PII, and Defendant’s failure to provide reasonable and timely notice of the Data Breach

to its patients and customers, Plaintiff and the Class have been damaged as described herein,

continue to suffer injuries as detailed above, are subject to the continued risk of exposure of their

PII in Defendant’s possession, and are entitled to damages in an amount to be proven at trial.

                                COUNT X – Declaratory Judgment
                     (On behalf of Plaintiff, the Class, and the Illinois Subclass)

       201.    Plaintiff incorporates and realleges all allegations above as if fully set forth herein.

       202.    This count is brought on behalf of all Class members.

       203.    Under the Declaratory Judgment Act, 28 U.S.C. § 2201, et seq., this Court is

authorized to enter a judgment declaring the rights and legal relations of the parties and grant

further necessary relief. Furthermore, the Court has broad authority to restrain acts, such as here,

that are tortious and violate the terms of the federal and state statutes described herein.

                                                  47
          Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 48 of 50



          204.   An actual controversy has arisen in the wake of the Data Breach regarding

Defendant’s present and prospective common law and other duties to reasonably safeguard its

consumer and patient PII and whether Defendant is currently maintaining data security measures

adequate to protect Plaintiff and Class members from further data breaches that compromise their

PII. Plaintiff alleges that Defendant’s data security measures remain inadequate.

          205.   Plaintiff and Class members continue to suffer injury as a result of the compromise

of their PII and remain at imminent risk that further compromises of their PII will occur in the

future.

          206.   Pursuant to its authority under the Declaratory Judgment Act, this Court should

enter a judgment declaring that Defendant continues to owe a legal duty to secure patient and

consumer PII and to timely notify patients and consumers of any data breach and that Defendant

is required to establish and implement data security measures that are adequate to secure patient

and consumer PII.

          207.   The Court also should issue corresponding prospective injunctive relief requiring

Defendant to employ adequate security protocols consistent with law and industry standards to

protect patient and consumer PII.

          208.   If an injunction is not issued, Plaintiff and Class members will suffer irreparable

injury and lack an adequate legal remedy. The threat of another breach of the PII in Defendant’s

possession, custody, and control is real, immediate, and substantial. If another breach of

Defendant’s network, systems, servers, or workstations occurs, Plaintiff and Class members will

not have an adequate remedy at law, because many of the resulting injuries are not readily

quantified and they will be forced to bring multiple lawsuits to rectify the same conduct.




                                                 48
        Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 49 of 50



       209.    The hardship to Plaintiff and the Class if an injunction does not issue exceeds the

hardship to Defendant if an injunction is issued. Among other things, if another massive data

breach occurs at Defendant, Plaintiff and Class members will likely be subjected to substantial

identify theft and other damage. On the other hand, the cost to Defendant of complying with an

injunction by employing reasonable prospective data security measures is relatively minimal, and

Defendant has a pre-existing legal obligation to employ such measures.

       210.    Issuance of the requested injunction will serve the public interest by preventing

another data breach at Defendant, thus eliminating additional injuries to Plaintiff and the tens of

thousands of Class members whose confidential information would be further compromised.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually, and on behalf of all members of the Class,

respectfully request that the Court enter judgment in their favor and against Defendant, as follows:

         A.      That the Court certify this action as a class action, proper and maintainable
                 pursuant to Rule 23 of the Federal Rules of Civil Procedure; declare that Plaintiff
                 is a proper class representative; and appoint Plaintiff’s Counsel as Class Counsel;

         B.      That Plaintiff be granted the declaratory relief sought herein;

         C.      That the Court grant permanent injunctive relief to prohibit Defendant from
                 continuing to engage in the unlawful acts, omissions, and practices described
                 herein;

         D.      That the Court award Plaintiff and the Class members compensatory,
                 consequential, and general damages in an amount to be determined at trial;

         E.      That the Court award Plaintiff and the Class members statutory damages, trebled,
                 and punitive or exemplary damages, to the extent permitted by law;

         F.      That the Court award to Plaintiff the costs and disbursements of the action, along
                 with reasonable attorneys’ fees, costs, and expenses;

         G.      That the Court award pre- and post-judgment interest at the maximum legal rate;

         H.      That the Court award grant all such equitable relief as it deems proper and just,
                 including, but not limited to, disgorgement and restitution; and

                                                49
        Case 8:21-cv-00404-PWG Document 1 Filed 02/17/21 Page 50 of 50



        I.      That the Court grant all other relief as it deems just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff demands a jury trial on all claims so triable.

Dated: February 17, 2021                    Respectfully submitted,

                                            /s/ James P. Ulwick
                                            James P. Ulwick (Fed. Bar No. 00536)
                                            KRAMON & GRAHAM, P.A.
                                            One South Street, Suite 2600
                                            Baltimore, Maryland 21202
                                            Telephone: (410) 752-6030
                                            Facsimile: (410) 539-1269
                                            julwick@kg-law.com

                                            Daniel O. Herrera (pro hac admission anticipated)
                                            Nickolas J. Hagman (pro hac admission anticipated)
                                            CAFFERTY CLOBES MERIWETHER
                                            & SPRENGEL LLP
                                            150 S. Wacker, Suite 3000
                                            Chicago, Illinois 60606
                                            Telephone: (312) 782-4880
                                            Facsimile: (312) 782-4485
                                            dherrera@caffertyclobes.com
                                            nhagman@caffertyclobes.com

                                             Bryan L Clobes (pro hac admission anticipated)
                                             CAFFERTY CLOBES MERIWETHER
                                             & SPRENGEL LLP
                                             205 N. Monroe St.
                                             Media, Pennsylvania 19063
                                             Telephone: (215) 864-2800
                                             bclobes@caffertyclobes.com




                                                 50
